Order insofar as appealed from unanimously affirmed, without costs. This appeal presents disputed questions of fact and disputed questions of law dependent upon such facts. The court has not been able to pass upon the merits of any of the questions, since the minutes of the lengthy hearing have not been transcribed or been made available. Nor have counsel submitted to this court a stipulation in lieu of the transcript. Under the circumstances, the court ordinarily would dismiss the appeal because of the inadequacy of the appeal record presented. This being an appeal from an order in a proceeding brought pursuant to the Election Law, the court refrains from dismissing the appeal but prefers to affirm the order. Motion for leave to appeal to the Court of Appeals denied. Present — Murphy, Acting P. J., Ughetta, Hallman and Kleinfeld, JJ.